PER CURIAM.
Joseph Markowski challenges the granting of summary judgment in favor of the North Broward Hospital District. We affirm, in part, on all grounds, save one, without comment. We reverse, in part, and remand for the trial court to reduce the award of taxable costs by $180.00. Appellee concedes the depositions so taxed were not submitted to the trial court in support of the motion for summary judgment, thus should not have been taxed as costs. See generally Reeser v. Boats Unlimited, Inc., 432 So.2d 1346, 1349 n. 2 (Fla. 4th DCA 1983) (quoting the Statewide Uniform Guidelines for Taxation of Costs which allows for the taxation of costs for depositions “used to successfully support a Motion for Summary Judgment.”).
AFFIRMED IN PART, REVERSED IN PART.
GUNTHER, STONE and STEVENSON, JJ., concur.